Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as created by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of New World Brands,Inc. (the “Company”) hereby certifies that, to the best of his knowledge: (i)The Quarterly Report on Form10-Q of the Company for the fiscal quarter ended September 30, 2010 (the “Report ”) fully complies with the requirements of Section13(a)or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 22, 2010 By: /s/ Scott B. Dubs Scott B. Dubs Acting Chief Financial Officer
